 1
2
3 !
4
5
6
7
8
                IN THE UNITED STATES DISTRICT COURT
9
              FOR THE CENTRAL DISTRICT OF CALIFORNIA
l0
11
12                                                Case No. 2:18-CR-00892-AB-26
       UNITED STATES OF AMERICA,
13                                                ORDER OF DETENTION
                         Plaintiff,
14
                    v.
15
       CARLOS MARROQUIN,
16
                         Defendant.
17
18
19                                               I.
20          On February 25, 2019, Defendant Carlos Marroquin ("Defendant") made his
~►•j■ initial appearance in this district on the Indictment filed in the United States
22    District Court for the Central District of California, Case No. 2:18-CR-00892-AB-
23    26.
24           The Court appointed Ed Robinson of the CJA Panel to represent Defendant.
25    George Buehler of the CJA Panel made a special appearance for Mr. Robinson.
P•t'~ ///
27    ///
28    ///
 1         The Court conducted a detention hearing based on a motion by the
2    Government [18 U.S.C. § 3142(e)] in a case allegedly involving serious risk that
3    Defendant will flee.
4          The Court concludes that the Government is entitled to a rebuttable
5    presumption that no condition or combination of conditions reasonably will assure

6    the defendant's appearance as required and the safety or any person or the
7    community [18 U.S.C. § 3142(e)(2)]("Presumption").
8
9                                            II.
10         The Court finds that Defendant has not rebutted the Presumption and that no
11   condition or combination of conditions will reasonably assure:
12                      ~ the appearance ofthe defendant as required;
13                      ~ the safety of any person or the community.
14         The Court bases its conclusions on the following:
15         As to risk ofnon-appearance:

16            • History of warrants;
17            • Prior failures to appear evidenced in Defendant's criminal and DMV
18                records;
19            • Unverified background information;
20            • No sureties available at this time;

21            • History of foreign travel; and

22            • DMV records indicate a different address than that provided to

23                Pretrial Services.

24         As to danger to the community:

25            • Nature ofthe instant allegations;

26            • Prior criminal record;

27            • Illicit drug use;

28            • Violation of parole evidenced in Defendant's criminal record; and

                                               ~a
 1            • Multistate arrests per prior criminal records (California, Florida, and
2~                Georgia).
3
4                                           III.
5          In reaching this decision, the Court considered:(a)the nature and
6    circumstances of the offenses) charged, including whether the offense is a crime

7    of violence, a Federal crime of terrorism, or involves a minor victim or a controlled
8    substance, firearm, explosive, or destructive device;(b)the weight of evidence
9    against the defendant;(c)the history and characteristics ofthe defendant; and
10 (d)the nature and seriousness ofthe danger to any person or the community. [18
11   U.S.C. § 3142(g).] The Court also considered the report and recommendation of
12   the U.S. Pretrial Services Agency.
13
14                                             V.
15         IT IS THEREFORE ORDERED that Defendant be detained until trial. The

16   defendant will be committed to the custody ofthe Attorney General for
17   confinement in a corrections facility separate, to the extent practicable, from
18   persons awaiting or serving sentences or being held in custody pending appeal.
19   The defendant will be afforded reasonable opportunity for private consultation
20   with counsel. On order of a Court ofthe United States or on request of any

21   attorney for the Government, the person in charge ofthe corrections facility in
22   which defendant is confined will deliver the defendant to a United States Marshal
23   ///
24   ///

25   ///
26
27
28

                                                   3
 1    for the purpose of an appearance in connection with a court proceeding.
2 [18 U.S.C. § 3142(1).]
3
4
      Dated: February 26, 2019                      /s/
5
                                            HON. MARIA A. AUDERO
6                                           UNITED STATES MAGISTRATE JUDGE
7
8
9
10
11
12
13
14
15
fG~
17
18
19
20
21
22
23
24
25
26
27
r:
                                               4
